Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Acknowledgment is made of applicant’s after-final amendment which was received by the office on August 13, 2016 Claims 20, 23-27 and 29 are currently pending. 

Drawings
In view of the amendment received on 8/13/2021 canceling claim 30 the objections made against the drawings in the office action of 6/2/2021 have been withdrawn. 

Specification
In view of the response received on 8/13/2021 adding the issued patent number for the related application the objections made against the specification in the office action of 6/2/2021 have been withdrawn. 

Claim Rejections - 35 USC § 112
In view of the amendment received on 8/13/2021 canceling claims 1,8-10,18 and 30 the 112 rejections made against the claims in the office action of 6/2/2021 have been withdrawn. 

Claim Rejections - 35 USC § 103
In view of the amendment received on 8/13/2021 canceling claims 1,8-10 and 37-38 the 103 rejections made against the claims in the office action of 6/2/2021 have been withdrawn. 

Double Patenting
In view of the approval of the terminal disclaimer filed on 8/13/2021, see approval mailed 8/16/2021, the double patenting rejections made against the claims in the office action of 6/2/2021 have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hugh McTavish on September 24, 2021.
The application has been amended as follows: 
Claims
Please replace claims 20, 23-27 and 29 with the following: 

20. A device for treating cardiac disease comprising:
(a) a cardiac jacket configured to fit generally around the heart of a mammal, the jacket comprising an inner layer proximal to the heart and an outer layer distal to the heart, each composed of a biocompatible material, the inner and outer layers coupled to form one or more fluid-tight seals that define (i) one or more chambers collectively configured to generally overlay the right ventricle, which are the right chamber or chambers, and (ii) one or more chambers collectively configured to generally overlay the left ventricle, which are the left chamber or chambers;
(b) a first fluid passageway linked to the right chamber or chambers;
(c) a second fluid passageway linked to the left chamber or chambers;
(d) a fluid reservoir linked to the first and second fluid passageways; and
(e) a pump linked to the fluid reservoir and configured to pump fluid from the fluid reservoir into right chamber or chambers and the left chamber or chambers and to withdraw the fluid from the chambers in a cycle to expand the 
wherein the chambers do not cover the apex of the heart and in operation the jacket does not compress the apex of the heart upward;
wherein the right chamber or chambers are fluidically separated from the left chamber or chambers except through the fluid reservoir;
wherein the left chamber or chambers are delimited in part by a seam coupling the inner and outer layers and configured to overlay the anterior sulcus of the heart, and by a seam coupling the inner and outer layers and configured to overlay the posterior sulcus of the heart;
wherein the device is configured to allow an operator to (i) adjust pressure or time course of pressure exerted on the left or right ventricle in diastole by the device or maximum expansion volume of the left or right ventricle allowed by the device in diastole, or (ii) adjust the pressure or the time course of pressure exerted on the left or right ventricle in systole by the device or the minimum volume of the left or right ventricle in systole, or both (i) and (ii);
wherein the device is configured to allow adjustment of the maximum expansion volume of the left or right ventricle during diastole that is allowed by the device by altering the amount of fluid in the left chamber or chambers or the right chamber or chambers at the point of maximum diastolic expansion of the left or right ventricle. 

23. The device of claim 20, wherein the device is configured to exert different pressures on the left and right ventricles during systole.

24. The device of claim 23 wherein the device is configured to exert pressure on the left or right ventricle in systole and substantially no pressure on the other ventricle in systole.



26. The device of claim 20 wherein the device is configured to exert negative pressure on the left or right ventricle during diastolic expansion of the ventricles to assist the left or right ventricle with diastolic expansion.

27. The device of claim 26 wherein the device is further configured to exert on the ventricle or ventricles that receive negative pressure during diastolic expansion positive pressure at or near the point of maximum diastolic expansion of the ventricle or ventricles. 

29. The device of claim 20 wherein the device is configured to allow separate adjustment of the maximum expansion volume of the left and right ventricles during diastole that is allowed by the device by altering the amount of fluid in the left and right chambers of the device at the point of maximum diastolic expansion of the ventricle.


Allowable Subject Matter
Claims 20, 23-27 and 29 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In view of the art that is relevant to the claimed invention the prior art does not teach or suggests, within the context of the other claimed elements, a cardiac jacket comprising an inner layer proximal to the heart and an outer layer distal to the heart, each composed of a biocompatible material, the inner and outer layers coupled to form one or more fluid-tight seals that define (i) one or more chambers collectively configured to generally overlay the right ventricle, which are the right chamber or chambers, and (ii) one or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792